COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00355-CR


DALE EDWARD HINES JR. A/K/A                                      APPELLANT
DALE E. HINES JR.

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                           MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      In three points, Appellant Dale Edward Hines Jr. a/k/a Dale E. Hines Jr.

appeals from his conviction for burglary of a habitation with intent to commit

assault. We will affirm.




      1
       See Tex. R. App. P. 47.4.
                                 II. BACKGROUND

      Hines was charged with one count of burglary of a habitation with intent to

commit sexual assault, one count of burglary of a habitation with intent to commit

assault, and one count of burglary of a habitation with intent to commit theft. The

indictment also contained a repeat offender notice based on Hines’s prior

conviction for burglary of a habitation with intent to commit sexual assault. At

trial, the State presented evidence that Hines broke into the apartment of his

friend’s girlfriend while she was asleep and put his hand inside her pants. When

she awoke, Hines told her, ―Oh, my bad. I didn’t know you were awake,‖ and he

ran out of the apartment. A jury convicted Hines of the lesser-included offense of

burglary with intent to commit assault.

      The trial court granted Hines’s request that a pre-sentence investigation

report (―PSI‖) be prepared. At the sentencing hearing in front of the trial court,

Hines pleaded true to the repeat offender allegation. The trial court admitted the

PSI into evidence without objection and, at the conclusion of the hearing,

sentenced Hines to fifty years’ confinement.

                       III. EXTRANEOUS OFFENSE EVIDENCE

      In his first point, Hines argues that the trial court abused its discretion by

considering extraneous offenses mentioned in the PSI because they were not

proven beyond a reasonable doubt and because his statements admitting to

those offenses were taken in violation of his constitutional right against self-

incrimination. See U.S. Const. amends. V, XIV; Tex. Code Crim. Proc. Ann. art.


                                          2
37.07, § 3 (West Supp. 2013) (providing for admission of extraneous offense

evidence when offense shown beyond a reasonable doubt to have been

committed by defendant).

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Landers v. State, 402 S.W.3d
252, 254 (Tex. Crim. App. 2013); Sample v. State, 405 S.W.3d 295, 300 (Tex.

App.—Fort Worth 2013, pet. ref’d). Generally, constitutional errors are forfeited

by failure to object at trial. Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App.

2012). A reviewing court should not address the merits of an issue that has not

been preserved for appeal. Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim.

App. 2010) (op. on reh’g); Sample, 405 S.W.3d at 300.

      Here, as the State points out, Hines’s defense attorney stated that he had

―[n]o objection‖ when the State offered the PSI into evidence and Hines did not

otherwise object to any portion of the PSI during the punishment stage of trial.

Thus, Hines has not preserved his point for appeal.          See Tex. R. App. P.

33.1(a)(1); Reyes v. State, 361 S.W.3d 222, 229–32 (Tex. App.—Fort Worth

2012, pet. ref’d) (holding Fifth Amendment claim forfeited by defendant’s failure

to object to trial court’s considering PSI report); Wooden v. State, 929 S.W.2d 77,

79 (Tex. App.—El Paso 1996, no pet.) (holding article 37.07 complaint forfeited

because it was not raised at trial). We overrule Hines’s first point.


                                          3
                       IV. PROPORTIONALITY OF SENTENCE

      In his second point, Hines argues that his fifty-year sentence constitutes

cruel and unusual punishment ―considering a juvenile adjudication was the sole

basis for enhancement, [he] had no adult criminal history, and the fact that no

one was physically injured by the conduct alleged in this case.‖

      Hines did not object that his sentence was disproportionate at the time it

was imposed, nor did he raise this complaint in his motion for new trial.2 We

have held on numerous occasions that this type of claim must be preserved at

the trial court level. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort

Worth 2005, no pet.); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL
80002, at *1 (Tex. App.—Fort Worth May 23, 2007, pet. ref’d) (mem. op., not

designated for publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574,

577 (Tex. Crim. App. 2013) (―A sentencing issue may be preserved by objecting

at the punishment hearing, or when the sentence is pronounced.‖). Because

Hines did not raise his complaint in the trial court, the complaint is forfeited.3 We

overrule Hines’s second point.


      2
       When the trial court asked if there was any legal reason why the sentence
should not be pronounced, defense counsel stated that there was not.
      3
       Even if we were to reach the merits of Hines’s complaint, his punishment
was within the statutory limits for the offense. See Tex. Penal Code Ann. §
12.42(b) (West Supp. 2013), § 30.02(c)(2) (West 2011). Punishment that is
imposed within the statutory limits, and that is based upon the sentencer’s
informed normative judgment, is generally not subject to challenge for

                                         4
                              V. JURY VERDICT FORM

      In his third point, Hines complains that the clerk’s record does not contain

the jury verdict form signed by the foreperson ―to support the verdict in this case.‖

However, after filing an appellate brief, Hines’s appellate counsel filed a letter

with this court acknowledging that the trial court had sealed the signed jury

verdict form and that, since briefing, appellate counsel has seen the signed jury

verdict form.   Thus, we overrule Hines’s third point as moot.            See, e.g.,

Montgomery v. State, Nos. 05-11-01200-CR, 05-11-01201-CR, & 05-11-01210-

CR, 2013 WL 396287, at *1 (Tex. App.—Dallas Jan. 31, 2013, no pet.) (mem.

op., not designated for publication) (deeming issue moot when supplemental

record was filed containing items previously alleged to be missing).

                                 VI. CONCLUSION

      Having overruled Hines’s three points, we affirm the trial court’s judgment.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 30, 2014


excessiveness except in ―exceedingly rare‖ situations. Kim, 283 S.W.3d at 476
(quoting Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim. App. 2006)).


                                         5